        Case 1:18-cr-00111-SPW Document 42 Filed 01/30/19 Page 1 of 5



COLIN M. RUBICH
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-Mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-111-BLG-SPW

                         Plaintiff,

           vs.                                 OFFER OF PROOF

 JOSHUA STANLEY ROBERTS,

                        Defendant.



      The United States of America, represented by Assistant United States

Attorney Colin M. Rubich, files its offer of proof in anticipation of the change of

plea hearing set in this case on February 6, 2019.




                                          1
        Case 1:18-cr-00111-SPW Document 42 Filed 01/30/19 Page 2 of 5



                                  THE CHARGE

      The defendant, Joshua Stanley Roberts, is charged by Indictment with

robbery affecting commerce, in violation of 18 U.S.C. §§ 1951(a) and 2 (Count I);

possession of a firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A) (Count II); and felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1) (Count III).

                              PLEA AGREEMENT

      There is not a plea agreement in this case. Roberts will plead guilty to the

indictment without benefit of a written plea agreement. In the government’s view,

this is the most favorable resolution of this case for the defendant. See Missouri v.

Frye, 566 U.S. 134 (2012).

                        ELEMENTS OF THE CHARGE

      In order for Roberts to be found guilty of possession of robbery affecting

commerce, in violation of 18 U.S.C. §§ 1951(a)(1) and 2, as charged in count I of

the Indictment, the United States must prove each of the following elements

beyond a reasonable doubt:

       First, the defendant knowingly obtained money from Dotty’s Casino in
Billings;

      Second, the defendant did so by means of robbery;



                                          2
          Case 1:18-cr-00111-SPW Document 42 Filed 01/30/19 Page 3 of 5



      Third, the defendant believed the Dotty’s casino employee would part with
the money because of the robbery; and

         Fourth, the robbery affected interstate commerce.

         In order for Roberts to be found guilty of possession of a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A), as

charged in count II of the Indictment, the United States must prove each of the

following elements beyond a reasonable doubt:

      First, the defendant committed the crime of robbery affecting commerce as
charged in count I of the indictment, which is a crime of violence;

         Second, the defendant knowingly possessed a firearm; and

      Third, the defendant possessed the firearm in furtherance of the crime of
robbery affecting commerce.

         In order for Roberts to be found guilty of felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1), as charged in count III of the Indictment, the

United States must prove each of the following elements beyond a reasonable

doubt:

       First, the defendant knowingly possessed a Taurus, model PT92AFS, 9mm
caliber semi-automatic pistol (serial number TF057311);

      Second, the firearm had been shipped or transported from one state to
another; and

      Third, at the time the defendant possessed the firearm, the defendant had
been convicted of a crime punishable by imprisonment for a term exceeding one
year.
                                             3
        Case 1:18-cr-00111-SPW Document 42 Filed 01/30/19 Page 4 of 5



                                    PENALTY

      Count I of the Indictment carries a maximum penalty of 20 years

imprisonment, a $250,000 fine, three years of supervised release, and a $100

special assessment. Count II of the indictment carries a mandatory minimum

penalty of seven years to life imprisonment, consecutive to any other sentence, a

$250,000 fine, five years of supervised release, and a $100 special assessment.

Count III of the indictment carries a maximum penalty of ten years imprisonment,

a $250,000 fine, three years of supervised release, and a $100 special assessment.

                          ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      On July 27, 2018, Joshua Roberts robbed the Dotty’s Casino in Billings at

gunpoint. He was able to enter the casino by following another individual who

had been buzzed in. Once inside, he pulled out a silver semi-automatic handgun,

pointed it at the casino attendant, and demanded the attendant empty the till. He

obtained $516 from the casino.

      Later that day, Billings Police Department officers pulled over a car driven

by Roberts’ ex-girlfriend. Roberts was in the back seat with co-defendant Daniel




                                          4
        Case 1:18-cr-00111-SPW Document 42 Filed 01/30/19 Page 5 of 5



Hidalgo. Officers located a Taurus, model PT92AFS, 9mm semi-automatic pistol

(serial number TF057311) in the back seat.

      An agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

examined the Taurus pistol and determined it was not manufactured in the State of

Montana. Therefore, it traveled in or affected interstate commerce before Roberts

possessed it.

      On November 3, 2008, Roberts was convicted in United States District

Court for the District of Montana of felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1), which carries a potential term of imprisonment of ten years.

         DATED this 30th day of January, 2019.

                                       KURT G. ALME
                                       United States Attorney


                                       /s/ Colin M. Rubich
                                       COLIN M. RUBICH
                                       Assistant U.S. Attorney




                                          5
